Citation Nr: 0732699	
Decision Date: 10/18/07    Archive Date: 10/26/07

DOCKET NO.  03-26 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1969 to October 
1970.  

This appeal comes before the Board of Veterans Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.
 
In August 2007, the veteran attended a hearing before the 
undersigned Veterans Law Judge at the Montgomery, Alabama RO.   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's claim for service connection for PTSD warrants 
further development.  

The medical evidence of records shows that the veteran is 
currently diagnosed as having PTSD.  

In written statements and at an August 2007 hearing, the 
veteran argued that service connection is warranted for PTSD 
due to traumatic events that occurred during his service in 
the Vietnam War.  In particular, the veteran indicated that 
he was stationed in Cam Ranh Bay and that he was constantly 
exposed to mortar attacks and enemy fire.  He stated that he 
witnessed deaths as well as many people with severe injuries.  
This stressor statement should be sent to the US Army and 
Joint Services Records Research Center (JSRRC) for 
verification.  

The Board finds a remand is necessary to allow for 
development of the veteran's claimed in-service stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for PTSD.  
See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should review the file and 
prepare a summary of the veteran's 
stressors.  The AMC should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors.  The JSRRC should be 
given the following: a copy of the 
prepared summary, a copy of the veteran's 
DD Form 214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignments.  If the 
JSRRC requests more specific descriptions 
of the stressors in question, the veteran 
must be notified and requested to provide 
the necessary information.

3.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

4.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

